DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 5-6, 8-14, and 16-20 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1:
The closest prior art of record is Hirokane in view of Park, and further in view of Yamada, as applied to, e.g., claim 6 in the previous Office Action. This combination is still very close to the claimed subject matter. But the prior art does not teach or suggest every element of the amended claim in combination as follows.
Claim 1
Prior Art
1. (Currently Amended) A display device comprising:

a display panel comprising a display area which has a flat portion and a bending portion; and
Hirokane Fig. 1A, 1B
a color compensation part configured to compensate for input data signals by applying data gains which are set differently for the flat portion or the bending portion,

Hirokane paragraphs 53-54
wherein the data gains for the bending portion change to rise from an outermost part of the bending portion to a boundary between the bending portion and the flat portion,

Hirokane shows the reverse of this because it has the opposite curvature. Park shows that when the edges curve toward the viewer it should have this, as discussed in the prior rejection.
wherein a first data gain for the outermost part of the bending portion is set to be greater than 0 and less than 1, and is set differently for each color of the input data signals, and

Again, taught by Hirokane and Park in combination.
wherein a second data gain for the boundary is fixed to 1 regardless of colors of the input data signals,
As per Hirokane paragraph 55: when it is not the curved portion there is no adjustment
wherein the first data gain includes an adaptive threshold gain, the adaptive threshold gain varying between a highest threshold gain and a lowest threshold gain, the highest threshold gain having a value greater than the adaptive threshold gain and the lowest threshold gain having a value lower than the adaptive threshold gain.

Yamada teaches a data gain that varies based on external input information: this gain can be considered adaptive. Yamada discloses equations controlling this gain (see, e.g., paragraphs 41-42) – the result of these equations will be that the gain varies between a minimum and maximum threshold depending on the information (the view angle). However, Yamada is not just “the first data gain” – more on this below.
wherein the adaptive threshold gain is a reference value for evening out at least one of color deviations and color temperature differences between the flat portion and the bending portion.
The gain of Hirokane is such a gain. But Yamada is not. It is for correcting color deviations across the entire screen. 
wherein the adaptive threshold gain varies between the highest threshold gain and the lowest threshold gain based on external input information

In Yamada the gain varies based on the view angle: the “measured data” of paragraph 41.


	So the references disclose many or even all elements of the claims, but in the combination do not teach or suggest an adaptive threshold gain in the outermost part and a gain that is fixed to one at the boundary. Nor does it suggest an adaptive gain for evening color differences between the sections. Although Hirokane has different gain for the outermost part and a gain for the flat part (including the boundary), the adaptive gain of Yamada is applied to the entire device. Therefore in the combination it seems reasonable that there would be an adaptive gain for both the first and second data gains and the gain would not be fixed to 1 at the boundary but adjusted appropriately with the adaptive gain. Likewise the adaptive portion of the gain, although for correcting color deviations, does not take into account differences between the flat portion and the bending portion. Therefore it is not the elements individually but their combination as claimed that renders it allowable over the prior art of record.
	Regarding claims 2-3, 5-6, 8-14, and 16-20:
	They are dependent on claim 1 or contain similar language.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see pages 10-11, filed 03 December 2020, with respect to the rejection of the claims have been fully considered and are persuasive.  The rejection of all of the claims has been withdrawn. 
As noted above, it is the new language in combination with the prior language of the claim that is not suggested by the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RAY LAMB whose telephone number is (571)272-5264.  The examiner can normally be reached on 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER R LAMB/               Primary Examiner, Art Unit 2694